Citation Nr: 1145127	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Validity of the Veteran's debt for overpayment of VA disability compensation benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to May 1988, from January 1994 to December 1994, from January 2003 to February 2004, and from October 2005 to October 2006.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 letter determination of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Board remanded this case in order to schedule a travel board hearing.  

The additional claim of entitlement to waiver of recovery of overpayment of VA disability compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has been in receipt of VA benefits since a March 2006 rating decision granting service connection for hypertension, evaluated as 10 percent disabling, effective February 21, 2004.  

2.  The Veteran was recalled to active duty from October 27, 2005, to Octobe 27,r 2006; she continued to receive her VA benefits during this period of active service.


CONCLUSION OF LAW

An overpayment of VA compensation benefits was properly created.  38 U.S.C.A. §§ 5107, 5304 (West 2002); 38 C.F.R. §§ 3.654, 3.700 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  However, the VCAA is not applicable to claims involving whether an overpayment was properly created.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

Additionally, the Veteran has been accorded the opportunity to present evidence and argument in support of her claim and to testify at a Board hearing before a Veterans Law Judge.  Accordingly, the Board will proceed to a decision on the merits of the case.

Validity of Debt

The record reflects that the Veteran has been in receipt of VA benefits since a March 2006 rating decision granted service connection for hypertension, evaluated as 10 percent disabling, effective February 21, 2004, which was noted to be the date following her release from active service.  She did not reply to this rating decision with any statement correcting this.

Regulations prohibit the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 U.S.C.A. § 5304(c); 38 C.F.R. § 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.  The Veteran was recalled to active duty from October 2005 to October 2006, which fell within the award period here.  Thus, the Veteran was in receipt of both active duty compensation and veterans benefits for that year-long period.  

In a March 2008 letter, VA proposed a reduction of the Veteran's benefits to recoup the amount of benefits paid in error.  This amount was $108 per month from October 27, 2005, to November 30, 2005, and $112 per month from December 1, 2005, to October 26, 2006.  

The issue of validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of that indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question; if there was no legal entitlement, it must then be shown that VA was responsible solely for the Veteran being paid benefits erroneously.  

In this case, the record is clear that the Veteran was not legally entitled to disability compensation for the period for which she received active service pay, from October 2005 to October 2006.  See 38 U.S.C.A. § 5304(c); 38 C.F.R. § 3.654, 3.700.  Again, her active duty status for the period in question is not in dispute, nor is the fact that she continued to receive VA benefits during that time frame.  Thus, the question becomes whether VA was solely responsible of the erroneous payment of benefits.

When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor her failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

In this case, sole administrative error is not shown.  The evidence of record indicates that, at the time of the March 2006 rating decision, VA was unaware that the Veteran had been mobilized in October 2005.  This was a mistake of fact.  In order to find sole administrative error, however, the record must show that the Veteran neither had knowledge of, nor should have been aware of, the erroneous award and that neither her actions or failure to act contributed to the erroneous payment.  See id.  In April 2006, the Veteran was sent a copy of her favorable March 2006 rating decision and a notice letter explaining the entitlement amount and payment start date.  Additionally, the April 2006 letter indicates that several forms were accompanied that mailing, including VA Form 21-8764, which enumerates the types of conditions that would affect the Veteran's right to payment such as reentrance into active military service.  While copies of those forms were not included in the claims file, the presumption of regularity dictates that those forms be presumed included in the mailing that was sent to the Veteran.  See Jones v. West, 12 Vet. App. 98, 100-02 (1998)(applying the presumption of regularity to various processes and procedures throughout the VA administrative process).  

The Veteran has argued that she was unaware that her benefits would be affected if she reentered active duty; however, she has not alleged that she did not receive this form when she received her copy of the March 2006 rating decision.  Moreover, even if she were to allege nonreceipt of this form, that allegation alone would not rise to the level of "clear evidence to the contrary" as required to rebut the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001); see also Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Thus, the Veteran was informed that reentrance into active military service would affect her right to payment of disability benefits and is found to have had actual knowledge the situation which created the erroneous award.  

Additionally, even if the Veteran did not have actual knowledge of the effect reentrance onto active duty would have on her disability payments, she should have known that her reenlistment would have an effect on these payments.  Indeed, it was clear from the March 2006 rating decision that VA was unaware of her mobilization, as the last period of active duty service listed was from January 2003 to February 2004 and the text of that decision set the effective date of that award at "February 21, 2004, the date following your release from active duty."  Furthermore, the Veteran stated in her October 2008 notice of disagreement that upon her in-processing for this period of active duty, she checked the appropriate box to indicate that she was receiving disability compensation from the VA.  Thus a reasonable person would have been aware both that VA did not know about her mobilization and that her receipt of disability benefits either affected or was affected by her mobilization.  The Veteran did not take any action to correct the dates of service reflected on the March 2006 rating decision, or to inquire as to what affect her mobilization would have on her disability benefits.  Thus, her failure to act contributed to the erroneous payment and sole administrative error is not present in this case.

Thus an overpayment was validly created.  In so finding, the Board makes no determination as to whether such overpayment should be waived.  Again, the question of waiver of overpayment has not been adjudicated by the RO and is not in appellate status at this time.  Rather, such is being referred back for appropriate action.

						(CONTINUED ON NEXT PAGE)





ORDER

The overpayment of VA compensation benefits was properly created.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


